Citation Nr: 1428251	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  10-47 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the left knee (left knee disability).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from April 1957 to April 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In the February 2009 rating decision, the RO denied service connection for back and left knee disabilities.  In the September 2010 rating decision, the RO granted service connection for a left knee disability and assigned a 10 percent rating, effective November 5, 2008.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). 38 U.S.C.A. § 7107(a)(2) (West 2002).

It appears that the Veteran is claiming secondary service connection for left elbow disability, left hand disability, and sleeping problems, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for any appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is necessary regarding the Veteran's service connection claim for a back disability and increased rating claim for his left knee disability.  

Back

The Veteran contends that he injured his back in service during parachute jumps.  His service records show that he was a parachute rigger and received the parachutist badge.  The Veteran does not deny a post-service back injury, but he contends his back problems had their onset in service and his post-service injuries exacerbated them.  The Veteran also submitted online articles related to back injuries.  

However, the Veteran has not yet been afforded a VA examination to determine the nature and etiology of his claimed back disability.  The Board finds that the minimal threshold for warranting a VA examination has been met.  See 38 C.F.R. § 3.159(C)(4).  

Left Knee

Service connection for the Veteran's left knee disability was awarded in a September 2010 rating decision.  In his November 2010 substantive appeal for his back disability, he also indicated disagreement with the 10 percent rating awarded for his left knee disability.  To date, however, the agency of original jurisdiction has not issued the Veteran a Statement of the Case (SOC) with respect to the claim.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  A Statement of the Case on the issue of entitlement to an initial disability rating in excess of 10 percent for a left knee disability should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to the new issue.  If the Veteran perfects an appeal with respect to this issue, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board.

2.  Schedule the Veteran for an appropriate VA examination for his claimed back disability.   

The claims file, and any pertinent evidence in electronic format, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination and all necessary diagnostic testing, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran has a back disability that has been caused or aggravated by his military service, or caused or aggravated by a service-connected disability. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided.

The examiner is asked to specifically comment on any possible impact the Veteran's in service duties as a parachute rigger would have on his back.  

3.  Perform any additional development deemed necessary.  

4.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

By this remand, the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



